Citation Nr: 1703655	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  12-29 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for a bowel condition.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Department of Veterans Affairs


INTRODUCTION

The Veteran had active duty service from April 1968 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a videoconference hearing before the Board in June 2014.  A transcript of that hearing has been associated with the claims file.  

The Board remanded the issue for further development in February 2015.  The case has been returned to the Board for appellate review.

The issue of entitlement to service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bowel condition did not manifest during service and is not causally related to service, to include his treatment for seminoma during service.  


CONCLUSION OF LAW

The criteria for service connection for a bowel condition have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in May 2011.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and opinions obtained.  

As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The Board also notes that actions requested in the prior remand have been undertaken.  Indeed, service treatment records were obtained or attempted to be obtained.  The Veteran was contacted to obtain any outstanding private treatment records.  Additional VA examinations were provided.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection - Bowel Condition

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that he developed a bowel disability during his active service due to his treatment for seminoma, resulting in his current chronic diarrhea.

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with chronic diarrhea.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

Service treatment records show treatment for left testicle seminoma, but no treatment for a chronic bowel disability.  The entrance examination in December 1967 showed no bowel problems.  A May 1968 report of medical history noted no current or past complaints of stomach, liver, or intestinal trouble, frequent indigestion, or gall bladder trouble.  The corresponding report of medical examination showed clinically normal abdomen and viscera, anus, and rectum.  April 1969 report of medical examination also showed clinically normal abdomen and viscera, anus, and rectum.  

In April 1970, the Veteran attended a medical evaluation board, which provided a report of medical evaluation.  The examiner noted seminoma, left testicle, treated by left radical orchiectomy and radiation therapy and left inguinal surgical scar secondary to testicular surgery, and eosinophilia, probably secondary to radiation therapy.  

A May 1970 service treatment record showed an abnormal abdomen and viscera, noting an inguinal scar secondary to orchiectomy and a surgically absent left testicle, but a normal digital rectal examination.  The corresponding report of medical history showed no current or past complaints of stomach, liver, or intestinal trouble, indigestion, or gall bladder trouble.  A June 1970 report of medical history again showed no current or past complaints of stomach, liver, or intestinal trouble, indigestion, or gall bladder trouble.  

October 1970 and November 1971 reports of medical examination showed clinically normal abdomen and viscera, and anus and rectum.  The November 1971 examiner noted the digestive system was normal with no hemorrhoids.  The special genitourinary examination showed confirmation of removal of the left testicle, postoperative.  

A December 1973 report of medical examination again showed clinically normal anus and rectum.  The examiner noted a scar in the left groin and an absent left teste with small right teste.  

The first treatment record addressing a gastrointestinal disability post-service is a February 1980 private treatment record.  That record showed abdominal pain since November 1979, first after a heavy meal, and then after each meal.  The physical examination was within normal limits.  The Veteran was diagnosed with cholestasis.  

A March 1982 private treatment record showed a cholecystectomy two years prior with intermittent diarrhea since that time.  

The Veteran submitted multiple lay statements regarding his claim.  A June 2014 lay statement from a friend that worked with him from 1970 to 1972 noted that the Veteran suffered from stomach cramps and diarrhea since he has known him.  A June 2014 lay statement from a friend of 30 years who also worked with him.  He noted that the Veteran could not take longer flights due to his issues with diarrhea.  Another lay statement dated May 2014 was from someone who met the Veteran in early 1970 while recovering from an injury sustained in Vietnam.  The Veteran was being given follow-up care following surgery to remove testicular cancer.  His course of treatment caused him severe diarrhea and stomach cramps.  The symptoms lasted for five months that he was aware of and then the Veteran was transferred.


As there is no competent evidence of chronic diarrhea in service or within one year following discharge from service, competent evidence linking the current condition with service is required to establish service connection.  The Board acknowledges the Veteran's statements and the lay statements of record, but the lay statements are related to symptoms during treatment or symptoms many years after separation from service.  

The Board acknowledges the Veteran's statements that his diarrhea has been chronic since his treatment during service.  The Board finds that the Veteran's more recently-reported history of continued symptoms of chronic diarrhea since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of a bowel condition.  

Specifically, the service examination reports in October 1970, November 1971, and November 1971 reflected that the Veteran was examined and his abdomen and viscera, and anus and rectum were found to be clinically normal other than the Veteran's metastasis to retroperitoneal lymph nodes seminoma, left testicle, treated by left radical orchiectomy and radiation therapy, absence left testes and atrophy right testes.  His in-service history of symptoms at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).

Additionally, the Veteran's private treatment records note a history of abdominal pain and chronic diarrhea from the 1980s.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The Veteran did not claim that symptoms of his disorder began in service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements)

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, his previous statements made for treatment purposes, and his own previous histories of onset of symptoms given after service.  For these reasons, the Board finds that the Veteran's statements of chronic disability since separation are not credible and the Board must rely on the medical evidence of record.

A May 2000 private treatment record reported left orchiectomy for seminoma, treated with radiation therapy in 1969, complicated by post radiation diarrhea.

In a June 2000 private treatment record, the Veteran reported chronic diarrhea for years related to radiation, with current constipation.

A June 2003 treatment record showed a wife statement of chronic diarrhea since radiation therapy in 1969.    

The Veteran was afforded a VA examination in July 2011.  The examiner reported the Veteran's history.  He stated that there is no pathologic diagnosis and specifically no medical diagnosis of a bowel condition secondary to the prior history of removal of left testicle or postoperative radiation therapy for seminoma testicular cancer.  The examiner provided no opinion because he found no pathologic diagnosis related to the bowel.  The examiner noted that the passage of four to five loose bowel movements per day also does not meet a strict medical definition of diarrhea and is consistent with normal variation in stool frequency and consistency within the normal population.  

The Veteran was afforded another VA examination in August 2012.  The examiner diagnosed chronic diarrhea and noted a date of diagnosis of 1982.  The Veteran reported four to five loose bowel movements per day associated with a sense of urgency, which has been present since the radiation treatments by the Veteran's report.  The examiner did not review the claims file at the time of the examination, but provided a thorough history based on a previous review of the claims file.  The examiner noted a February 1980 record that noted stomach pains and gallstones.  A March 1982 record showed diarrhea after a cholecystectomy two years prior with intermittent diarrhea since then.  The examiner opined that the Veteran's bowel disorder was less likely than not incurred in or caused by service.  The examiner's rationale was based upon the above documentation with onset of diarrhea intermittent to be noted to have occurred after gallbladder problems in the 1980s, ten years after testicle radiation treatment.  

In September 2012, the examiner reviewed the claims file and provided an addendum opinion.  In February 1980, the records showed gallstones and stomach pains.  In March 1982, the Veteran had diarrhea after a cholecystectomy two years prior.  Since then the Veteran has had intermittent diarrhea.  The examiner noted no further gastrointestinal concerns following March 1982 through August 1990.  In May 1991, the record showed stomach problems and chronic diarrhea.  May 1992 through May 1997 office visits were all silent for diarrhea.  An October 1997 treatment record showed diarrhea post cholecystectomy.  The VA examiner provided the opinion that the disorder was less likely than not incurred in or caused by service.  The Veteran did not develop symptoms of diarrhea for ten years following military service and his treatment for seminoma, left testicle, with metastasis to retroperitoneal lymph nodes.  If he had problems secondary to the radiation therapy he received, this should have manifested within one to five years following that treatment.  His diarrhea is documented to have begun following his cholecystectomy in 1980.  Post-cholecystectomy diarrhea is a risk of cholecystectomy.  The Veteran has responded to treatment with Questran, which is commonly prescribed in cases of increased bile acids and diarrhea following the cholecystectomy.  This cholecystectomy is the most likely cause of his intestinal condition and is in no way related to his seminoma, left testicle.  The claimed condition is less likely than not proximately due to the Veteran's service-connected condition.  

A June 2014 private examination showed a history of stage II seminoma.  He received an orchiectomy followed by fairly extensive radiotherapy to the pelvis abdomen mediastinum and left supraclavicular area.  The examiner was not able to discern whether his treatment was delivered with linear accelerator or cobalt treatment.  The Brooke Army Medical Center no longer has a Department of Radiation Oncology.  From the available description and from this time period, the Veteran likely received cobalt treatment, which may be associated with a higher rate of toxicity.  In reviewing literature on seminoma, the examiner noted that the overall incidences of long-term gastrointestinal complications are fairly low but not zero.  For example, a report by Fossa, et al. from Cancer volume 64, 1989, pages 404-408, the examiner cited: Posttreatment gastrointestinal symptoms were mentioned by 41 percent of 200 seminoma patients when queried by questionnaire.  These include symptoms such as dyspepsia, diarrhea, and peptic ulcer.  These authors also reported that assessing symptoms by reviewing medical records showed a lower rate of long-term gastrointestinal toxicity than that reported by patients.  Medical record documentation revealed a long-term gastrointestinal complication rate of four percent.  Other publications corroborate similar rates of gastrointestinal toxicity following seminoma treatment.  For example, the examiner cited a report by Bauman from the International Journal of Radiation Oncology, Biology, and Physics from 1998, volume 42, page 313, that notes a rate of six percent for late or ongoing gastrointestinal toxicity attributable to radiotherapy.  Garcia-Serra from the American Journal of Clinical Oncology, volume 28, April 2005, also describes roughly twenty percent of patients with ongoing gastrointestinal symptoms.  Most of those included peptic ulcer disease and reflux but did include other gastrointestinal symptoms such as diarrhea.  It did appear that the Veteran experienced typical side effects of radiotherapy including nausea.  He apparently had diarrhea during the course of his treatment as well given the number of investigations including stool samples for ova and parasites, duodenal investigation for the same, and xylose absorbance study, all of which would have been useful for someone with diarrhea.  Radiation-induced diarrhea is quite common during the course of radiotherapy.  The examiner cited a study from Bauman 1998 from the International Journal of Radiation Oncology, Biology, and Physics that reported diarrhea in roughly half of 212 patients treated with radiotherapy for seminoma.  They also quoted a one percent rate of late or ongoing bowel toxicity.  There are no diagnostic features of radiation-induced enteropathy or diarrhea.  Most well-described are ischemic changes, scarring, narrowing of bowel lumen, and the risk of stricture and blockage to the point of requiring surgical intervention.  Without a pathognomonic signature it is difficult to ascribe chronic symptoms to the effects of radiotherapy.  I think given the extent of what was treated, which may have been rather substantial given the palpable mass within the abdomen, the fact that his treatment was likely delivered by cobalt and from an anterior beam only suggest increased risk of long-term side effects from his treatment.  Again further details regarding his therapy are being pursued.  If they become available this interpretation may need to be modified.  Overall it would be very common to have diarrhea through the actual course of radiotherapy and, although much less likely, having persistent symptoms for years afterwards is a possible complication of radiotherapy seen in one to five percent of patients.

A July 2014 statement by the same examiner referred to his detailed history and physical regarding the Veteran's previous radiation treatments as noted in the examiner's June 2014 consultation with the Veteran.  In the absence of data to the contrary, the examiner opined that it is as likely as not that radiation treatments were the cause of the Veteran's gastrointestinal problems.  Although such side effects are unusual, they have been reported.  The Veteran's radiotherapy fields were larger than most used for this condition to match a concern of a larger spread of his seminoma.  He had undergone a medical evaluation for various causes of diarrhea with no apparent cause diagnosed.  Therefore, with large radiotherapy fields and no other source identified for his symptoms, the examiner concluded that radiotherapy is a likely cause of his symptoms.

The Veteran was afforded a June 2015 VA examination.  The Veteran reported he started having abdominal symptoms during radiation treatment in 1969 to 1970.  He was having diarrhea.  He reported stool incontinence that he noticed after the radiation therapy and the condition has not improved.  He stated that he started noticing urge incontinence when a barium enema was done after radiation.  He noted diarrhea at least three or four times a day when he is not on medications.  He reported that when he takes his medications, he has two regular bowel movements a day.  He reported that he does not experience diarrhea or the incontinence when he takes his medication, but still has the urge.  The Veteran is status-post left testicular seminoma, treated by left radical orchiectomy and radiation therapy.  The Veteran had no evidence of metastatic seminoma.  He received a curative dose of therapy for seminoma.  The only current abnormality was eosinophilia, which was deemed consistent with radiation therapy.  No exam was performed for this condition as the Veteran declined, stating that he is fine.  The examiner reviewed the claims file, had an in-person interview, and found that the condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.

The examiner then provided a nexus opinion with rationale.  The disability was less likely than not incurred in or caused by service.  The examiner noted discrepancy between the Veteran's interpretation of onset of diarrhea and the clinical documented evidence in his service treatment records of the onset of diarrhea.  This conflict may be due to the fact that there are several important differences between the Veteran's goal and the goal of the VA examiner who conducts forensic evaluation for legal purposes and has time to extensively scrutinize self-reported symptoms and etiological assumptions.  The examiner provided a detailed dated history of the Veteran's medical treatment and symptoms.  The examiner noted that it is very clear that onset of diarrhea symptoms was in 1982 after he had undergone cholecystectomy.  This Veteran has evidence of suffering from cholerheic diarrhea due to increased bile acids into the colon due to the absence of a gall bladder.  He noted that there is not even a single episode in his service treatment records during or after radiation in 1969 to 1970 where he complained of diarrhea, incontinence, or urge incontinence.  The side effects experienced by patients during or after a course of radiation therapy largely depend upon the anatomic area of treatment and are related to treatment factors, such as cumulative dose, dose per fraction, proximity of sensitive tissues and organs, and the effect of other cancer treatments, such as surgery and chemotherapy and long-term sequelae of radiation therapy are largely related to the irradiated tissue fibrosis (Mitin, Loefler, & Ross, 2014).  The Veteran received radiation therapy, total tumor dose 3000r to pelvic between December 12, 1969 to January 13, 1970 and periaortic nodes; 2000r to mediastinal and left supraclavicular nodes between February 6, 1970 to February 20 1970.  Most acute side-effects are predictable and are limited to the area of the patient's body that is under treatment.  Abdominal radiation leads to development of nausea and vomiting (Mitin, Loefler & Ross, 2014).  In general, side effects of radiation include both acute effects, which are generally due to swelling in and around the tissues being irradiated, and late effects, which may not appear until years or decades after treatment.  This Veteran did not receive radiation of the anus, or colon or bowels.  Veteran's abdominal symptoms are due to an intervening interceding event caused by a supervening injury that occurred in 1982 (cholecystectomy) and is not related to his active duty service.  The examiner referenced multiple studies including "Radiation therapy techniques in cancer treatment" by Mitin, Loefler, &Ross, "Bile Acid-Mediated Postcholecystectomy Diarrhea" by Arlow, Dekovich, Priest, and Beher, and "Fecal Bile Acid Excretion Pattern in Cholecystectomized Patients" by Breuer, Jaekel, Dommes, & Goebell.  

The Board notes that the record contains two negative nexus opinions and one positive nexus opinion.  The Board finds that the negative nexus opinions in August 2012 and June 2015 are more probative than the June 2014 examiner's opinion.  The June 2014 examiner's opinion specifically stated that with large radiotherapy fields and no other source identified for his symptoms, the examiner concluded that radiotherapy is a likely cause of his symptoms.  The examiner also stated that it would be very common to have diarrhea through the actual course of radiotherapy and, although much less likely, having persistent symptoms for years afterwards is a possible complication of radiotherapy seen in one to five percent of patients.  Again, he noted that such side effects are unusual.  The examiner also noted that the Veteran had undergone a medical evaluation for various causes of diarrhea with no apparent cause diagnosed.  

The June 2014 examiner did not review the Veteran's full medical history and he did not address the Veteran's cholecystectomy or his reported symptoms of diarrhea post-cholecystectomy.  The examiner specifically stated that the symptoms of diarrhea after radiation were unusual and that his opinion was based, in part, on the lack of intervening cause or an apparent cause for his diarrhea.  The medical records from the 1980s show an intervening cause, which the June 2014 examiner did not address.  The medical history and positive nexus opinion do not indicate that the June 2014 examiner had knowledge of the Veteran's cholecystectomy or his complaints of diarrhea after the procedure.  

The VA examiners had access to the Veteran's entire medical history and addressed the Veteran's lay statements and intervening medical conditions.  The June 2015 examiner additionally cited studies that showed chronic diarrhea is a complication of cholecystectomy and the timeline of the Veteran's reported symptoms is consistent with onset of chronic diarrhea after his 1980 cholecystectomy, specifically given the Veteran's statements in his private treatment records in 1980 and 1982.  Again, the Board notes that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care Rucker v. Brown, 10 Vet. App. 67, 73 (1997).      

While the Veteran believes that his current chronic diarrhea is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of chronic diarrhea are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his chronic diarrhea is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current disability is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.

Based on the evidence cited above, the Board finds that the preponderance of the evidence is against the claim of service connection for a bowel condition.  As the preponderance of the evidence is against the claim for service connection for a bowel condition, the benefit of the doubt rule does not apply.  38 C.F.R. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a bowel condition is denied.  


REMAND

The Board remanded the issue of entitlement to service connection for right ear hearing loss in February 2015 in part to obtain a VA examination and nexus opinion.  The Veteran was afforded a VA examination in June 2015.  The examiner opined that the Veteran's hearing loss claim is not likely related to noise exposure during military service because the Veteran's audio tests for the bilateral ears are non-disabling by VA standards.  The Board notes that the Veteran had right ear hearing loss for VA purposes based upon a July 2011 air test.  As the examiner based his opinion on the lack of hearing loss for VA purposes, the Board finds that an addendum opinion is necessary to determine if service connection for right ear hearing loss is warranted at any time throughout the period on appeal.  

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the June 2015 VA examiner for an addendum opinion.  If the examiner is not available, send the claims file to a VA examiner qualified to provide an audiological opinion.  The examiner is asked to review the claims file and provide an opinion on the Veteran's claim for service connection for hearing loss.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then an examination should be scheduled.  

The examiner should note the July 2011 audiological findings showing 40 decibels of hearing loss at 4000 Hertz in the right ear when performing an air conduction test.  If the examiner determines that the air test is inaccurate for any reason or less reliable than the bone conduction test, then he should provide a rationale for his opinion.  

The examiner should then determine whether it is more likely, less likely, or at least as likely as not (50/50 probability) that the Veteran's right ear hearing loss manifested during service or is causally related to service to include noise exposure.  

The examiner should provide a rationale for the opinion provided.

2.  After completion of the above and any other development deemed necessary, readjudicate the claim.  If the claim remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
KELLI KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


